Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the Applicants arguments.  The arguments are fully addressed below.  The rejection is maintained and made final.
	The 112f interpretations are maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gak (KR101979812B1).
Regarding claim 1 Gak discloses a lid opening component comprising: 
a needle holder (Items 11 and 51); a plurality of unpowered needles (Items 11a and 11b)movably disposed in the needle holder for correspondingly shifting in accordance to a pattern on a surface of a lid to fit in with the surface of the lid; and 
a drive part (Items 12 and 13) coupled to the needle holder for driving the needle holder to rotate to open the lid after receiving a driving force (Paragraph [0021]).  
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The instant application utilizes at least two positioning components movable towards each other, two lid opening components movable towards each other, and located on the same plane as the position assembly.  The positioning assembly identifies the location s of the lids, and the lid opening assembly moves above the lid and rotates so the unpowered needles once in contact with the lids.  The prior art does not have the position assembly on the same plane, nor does the prior art have multiple opening components on the same lid opening device.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant argues Items 11a and 11b are not unpowered needles.  The Examiner respectfully disagrees.  There is no power (i.e. a motor which affects the vertical position of Items 11a and 11b, therefore they are considered to be unpowered.  
Applicant argues neither the motor 12 or the shaft 13 are coupled to the separation cover 51.  The Examiner respectfully disagrees.  Gak discloses a machine and all the components are connected directly or indirectly.  Paragraph 21 discusses the rotation of Item 11 is accomplished by Items 12 and 13.  This is also depicted in Figure 4e.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723